      Case 5:20-cv-00301-TKW-MAF Document 6 Filed 02/05/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION
CHRISTOPHER SHAUN
LAMAR,
      Plaintiff,

v.                                                Case No. 5:20cv301-TKW-MAF

M.V JOSEPH,
     Defendant.
______________________/
                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 5). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed for failure to

comply with a court order. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED, and the Clerk shall close the file.

      DONE and ORDERED this 5th day of February, 2021.

                                           T. Kent Wetherell, II
                                       T. KENT WETHERELL, II
                                       UNITED STATES DISTRICT JUDGE
